Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended claims, all previous rejections thereto under 35 U.S.C. 112(b) are hereby withdrawn. Additionally, Claims 19 and 20, which were previously withdrawn from consideration, have been rejoined based on the amendment incorporating allowable subject matter (see discussion below).
	Upon consideration of the replacement drawings, all previous objections thereto are hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Timothy Bright on 05/31/2022.
The application has been amended as follows: in Claim 19, delete lines 6-9 (“positioning said die pack…in bodymaker”). In Claim 19 line 22, delete “portion.” and in its place insert the following:
--portion;
positioning said die pack mounting door assembly in said first position;
disposing said die pack on said die pack mounting door assembly;
preparing said die pack for installation; and 
installing said die pack in said bodymaker.--

The following is an examiner’s statement of reasons for allowance: Regarding Claims 1, 10, and 19, prior art fails to teach, alone or in combination, a die pack mounting door assembly for a die pack of a bodymaker, said die pack mounting door assembly including a body defining a number of coolant passages, wherein each of said number of coolant passages comprises a first leg and a second leg, wherein the first leg is angularly offset from the second leg by an obtuse angle, the first leg is oriented parallel to a generally planar first portion of the body of the door assembly and the second leg is oriented parallel to a generally planar second portion of the body of the door assembly. Claims 2-6, 8-9, 11-15, 17-18, and 20 are allowed by virtue of their respective dependencies upon Claims 1, 10, and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725             

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725